

Exhibit 10.4

[crawfordlogo2inblacka.jpg]
 
 
Jeffrey T. Bowman
 
 
President & Chief Executive Officer

August 1, 2012


Mr. William B. Swain, Jr.
825 Loridans Circle
Atlanta, GA 30342


Re:    Executive Vice President, & Chief Financial Officer


Dear Bruce,
Consistent with our recent conversations, this letter (including the
Confidentiality and Non-Solicitation Agreement attached as Exhibit A hereto,
collectively the “Offer Letter”) sets forth the terms and conditions of your
employment with Crawford & Company (“Crawford” or the “Company”). If you choose
to accept, please sign and date below and return the executed letter to my
attention.
1.    Title and Duties. You are employed as the Executive Vice President, &
Chief Financial Officer. In this capacity you will be based in Atlanta, Georgia,
and are reporting to Crawford's President and Chief Executive Officer. Your
Grade Level is E19. You are expected to perform such duties and responsibilities
customary to this position and as are reasonably necessary to the operations of
the Company. You are expected to comply with all provisions of the Company's
Employee Handbook and any other Company policies that may be in effect from time
to time during your employment. The Company reserves the right to change any and
all of its policies, including its benefit and compensation plans, and the
specific duties of your position.


2.    Compensation.


(a)Base Salary. Your annual base salary is $400,000, less all applicable
deductions and withholdings (“Base Salary”), payable bi-weekly in accordance
with the Company's standard payroll practices. Your Base Salary will be reviewed
annually, and any increases will be effective as of the date determined by
Crawford's executive management team. Because your position is exempt from
overtime pay, your Base Salary will compensate you for all hours worked.


(b)Bonus. You are eligible to participate in the Crawford Short Term Incentive
Plan (“STIP”). Your STIP Target Bonus is 36% of your Base Salary, with a maximum
STIP bonus of 90% of your Base Salary. Any STIP bonus will be payable in
accordance with the STIP terms, and will be subject to applicable withholding
taxes.
 


(c)You are also eligible to participate in the Crawford Long Term Incentive Plan
(“LTIP”). LTIP awards are granted pursuant to the terms of the LTIP by
Crawford's Board of Directors. To the extent granted, awards are typically paid
in February of each calendar year.
 

1001 Summit Blvd. (30319) n P. O. Box 5047 n Atlanta, GA 30302 n (404) 300-1000
n Fax (678) 937-8260

--------------------------------------------------------------------------------



Exhibit 10.4

3.    Employee Benefits. You are eligible to participate in the employee benefit
plans and programs maintained by the Company and offered to executive level
employees from time to time, to the extent you otherwise qualify under the
provisions of any such plans which are incorporated herein by reference. The
Company reserves the right to modify its benefit offerings as it deems
appropriate. The Company's current vacation policy provides you with four weeks
paid vacation per calendar year.


4.    Auto Allowance. During the term of your employment, at the your option,
the Company shall either (i) provide an automobile suitable for your purposes,
with an acquisition value not to exceed $60,000, or (ii) an auto allowance of
$11,520.00 annualized, payable bi-weekly in accordance with the Company's
standard payroll practices and subject to withholding taxes pay, all in
accordance with the Company's automobile program.


5.    Severance. In the event your employment with the Company should be
terminated for reasons other than “cause,” or in the event of a
“change-in-control” of the Company, as solely defined by the Chief Executive
Officer, the Company agrees that you will be paid severance compensation, in
lump sum, in an amount equal to: (i) eighteen months of your then current
monthly base salary plus (ii) the pro-rated amount of any bonus which would have
been earned for the performance year in which the termination occurs, provided
all applicable performance conditions are met, all subject to withholding for
all applicable taxes, payable as soon as is practicable following the
termination of employment (subject to required waiting periods under Section
409A of the Internal Revenue Code or any other applicable statute or
regulation). Your receipt of any such severance payment is subject to execution
by you and Crawford of an agreement achieving mutually acceptable terms on
matters pertaining to:
(a)return of all Crawford property, documents, or instruments;
(b)no admission of liability on the part of Crawford;
(c)general release of any and all claims;
(d)non-disclosure of the arrangements;
(e)non-solicitation of employees and customers;
(f)non-competition;
(g)cooperation, and
(h)non-disparagement.


6.    At-Will Employment. Your employment with the Company is for no specified
period of time. Your employment relationship will remain at-will and either you
or the Company may terminate the relationship at any time, for any reason.


7.    Confidentiality and Non-Solicitation. The salary and benefits outlined in
this letter are contingent upon your execution of the Confidentiality and
Non-Solicitation Agreement attached hereto as Exhibit A.


8.    Enforceability; Governing Law. This letter, and all claims arising out of
or related to this letter, will be governed by, enforced under and construed in
accordance with the laws of the State of Georgia without regard to any conflicts
or conflict of laws principles in the State of Georgia that may result in the
application of the law of any other jurisdiction. The failure of either party at
any time to require performance by another party of any provision of this letter
will not constitute a waiver of that party's right to require future
performance.



1001 Summit Blvd. (30319) n P. O. Box 5047 n Atlanta, GA 30302 n (404) 300-1000
n Fax (678) 937-8260

--------------------------------------------------------------------------------



Exhibit 10.4

9.    Entire Agreement. The provisions contained herein, incorporated herein by
reference, and in Exhibit A hereto constitute the entire agreement between the
parties with respect to your employment and supersede any and all prior
agreements, understandings and communications between the parties, oral or
written, with respect to your employment.


10.    Modification. No modification of this letter shall be valid unless in
writing and signed by you and the President and Chief Executive Officer of
Crawford.


By signing this letter, you acknowledge that (a) you are not guaranteed
employment for any definite duration and that either you or the Company may
terminate your employment relationship with the Company at any time, for any
reason, (b) you were given the opportunity to consult with an attorney of your
choosing prior to executing this offer letter, and (c) except as set forth
herein, no promises or inducements for this letter have been made, and you are
entering into the offer letter without reliance upon any statement or
representation by the Company or its agents concerning any material fact.
Please contact me with any questions or issues that you may have concerning this
Offer Letter.
 
Best regards,
                                
/s/ Jeffrey T. Bowman


Jeffrey T. Bowman
Agreed and Accepted:
/s/ W. Bruce Swain, Jr.         8/2/2012
W. Bruce Swain, Jr.                Date



1001 Summit Blvd. (30319) n P. O. Box 5047 n Atlanta, GA 30302 n (404) 300-1000
n Fax (678) 937-8260

--------------------------------------------------------------------------------



Exhibit 10.4

Exhibit A
CRAWFORD CONFIDENTIALITY AND NON-SOLICITATION AGREEMENT




This Agreement is made between William B. Swain, Jr. ("Employee") and Crawford &
Company (“Crawford” or “the Company”). In consideration of the mutual promises
and covenants contained in this Agreement and for other good and valuable
consideration including, but not limited to, the employment of Employee by
Crawford, the wages offered and to be paid to Employee by Crawford during
Employee's employment, the training the Employee will receive from the Company
regarding compliance and the methods and operations of the Company at
considerable expense to the Company, and access to and knowledge of the
Company's confidential information and trade secrets the Employee will receive,
the parties hereto agree as follows:


1.    Definitions:
a.
“Company” means Crawford & Company, along with its subsidiaries, parents,
affiliated entities, and includes the successors and assigns of Crawford or any
such related entities.

b.
“Business of Crawford” means claims management, adjusting, administrative
services and other services provided by Crawford from time to time.

c.
“Confidential Information” means information about the Company and its Employees
and/or customers which is not generally known outside of the Company, which
employee learns of in connection with employee's employment with the Company,
and which would be useful to competitors of the Company. Confidential
Information includes, but is not limited to: (1) business and employment
policies, marketing methods and the targets of those methods, financial records,
business plans, strategies and ideas, promotional materials, education and
training materials, research and development, technology and software systems,
price lists, and recruiting strategies; (2) the nature, origin, composition and
development of the company's products and services; (3) proprietary information
and processes, and intellectual property; and (4) customer information and the
manner in which the Company provides products and services to its customers.

d.
“Trade Secrets” means Confidential Information which meets the additional
requirements of the Uniform Trade Secrets Act or similar state law.



2.    Duty of Confidentiality. Employee agrees that during employment with the
Company and for a period of two (2) years following the cessation of that
employment for any reason, Employee shall not directly or indirectly divulge or
make use of any Confidential Information (so long as the information remains
confidential) without prior written consent of the Company. Employee further
agrees that if Employee is questioned about information subject to this
agreement by anyone not authorized to receive such information, Employee will
promptly notify Employee's supervisor(s) or an officer of the Company. This
Agreement does not limit the remedies available under common or statutory law,
which may impose longer duties of non-disclosure.


3.    Non-Disclosure of Trade Secrets. Employee agrees that during employment
with the Company and indefinitely following the cessation of that employment for
any reason, Employee shall not directly or indirectly divulge or make use of any
Trade Secrets (so long as the information remains a Trade Secret under Georgia
Law) without prior written consent of the Company. Employee further agrees that
if Employee is questioned about information subject to this agreement by anyone
not authorized to receive such information, Employee will promptly notify
Employee's supervisor(s) or an officer of the Company.


4.    Non-Disclosure of Personal Information. Employee acknowledges that during
the course of their employment they may obtain information regarding individuals
as a result of services provided to Crawford customers such as (i) claim and
personal health information; (ii) social security number; (iii) date of birth;
and (iv) salary information (“Personal Information”). Employee agrees:

1

--------------------------------------------------------------------------------



Exhibit 10.4

A.    Not to acquire, use nor distribute such Personal Information without the
express consent of the subject of such Personal Information, or if state or
federal law will allow such acquisition and disclosure of Personal Information
without consent.


B.    To acquire, use and/or distribute Personal Information solely for the
purposes of carrying out the daily functions of Employee's job.


C.    To disclose Personal Information only to authorized third parties. These
agencies may include, but are not necessarily limited to, independent review
agents, claims adjusters, benefits administrators, attorneys and employers.


D.    To limit access to computerized Personal Information solely to staff,
authorized users and administrative personnel and will abide by all security
measures designed to assure that unauthorized personnel are not afforded access
to Personal Information.


5.    Return of Property and Information. Employee agrees to return all the
Company's property within seven (7) days following the cessation of Employee's
employment for any reason. Such property includes, but is not limited to, the
original and any copy (regardless of the manner in which it is recorded) of all
information provided by the Company to employee or which employee has developed
or collected in the scope of Employee's employment, as well as all
Company-issued equipment, supplies, accessories, vehicles, keys, badges, passes,
access cards, instruments, tools, devices, computers, cellphones, pagers,
materials, documents, plans, records, notebooks, drawings, or papers.


6.    Non-Solicitation Covenant. Employee agrees that during employment with the
company and for a period of twelve (12) months following the cessation of
employment, Employee will not directly or indirectly solicit or attempt to
solicit any business in competition with the Business of Crawford from any of
the customers of the Company with whom Employee had direct contact during the
last year of Employee's employment with the Company.


This provision does not extend to the customers Employee brought with him to the
Company upon the commencement of his employment with the Company. Employee shall
be allowed to solicit those customers who were his customers prior to his
employment with the Company. Those clients are specifically identified on as
agreed to by the parties in Exhibit A attached hereto and incorporated herein.


7.    Non-Recruitment of Employees. While employed by the Company, and for a
period of one (1) year following the cessation of employment by Employee,
Employee will not directly or indirectly solicit or attempt to solicit any
employee of the Company for the purpose of encouraging, enticing, or causing
said employee to terminate employment with the Company.


8.    Remedies. The parties agree that this Agreement is reasonable and
necessary for the protection of the business and goodwill of Crawford and that
any breach of this Agreement by Employee will cause Crawford substantial and
irreparable harm entitling Crawford to injunctive relief and other equitable and
legal remedies. Moreover, to the extent Employee breaches this Agreement, the
time periods set forth herein are continued for the period of Employee's breach
of the Agreement. The prevailing party shall be entitled to recover its costs
and attorney's fees in any proceeding brought under this Agreement. The
existence of any claim or cause of action by Employee against the Company,
including any dispute relating to the termination of this Agreement, shall not
constitute a defense to enforcement of said covenants by injunction.



2

--------------------------------------------------------------------------------



Exhibit 10.4

9.    Construction of Agreement. The covenants contained herein shall be
presumed to be enforceable, and any reading causing unenforceability shall yield
to a construction permitting enforcement. If any single covenant or clause shall
be found unenforceable, it shall be severed and the remaining covenants and
clauses enforced in accordance with the tenor of the Agreement. In the event a
court should determine not to enforce a covenant as written due to overbreadth,
the parties specifically agree that said covenant shall be enforced to the
extent reasonable, whether said revisions are in time, territory, or scope of
prohibited activities. This Agreement represents the entire understanding
between Employee and the Company on the matters addressed herein and supersedes
any such prior agreements and may not be modified, changed or altered by any
promise or statement by the Company until such modification has been approved in
writing and signed by both parties. The waiver by the Company of a breach of any
provision of this Agreement by any employee shall not be construed as a waiver
of rights with respect to any subsequent breach by Employee.


10.    At-Will Status. Nothing in this Agreement shall change or alter the
status of your employment as being “at-will.” As such, either party may
terminate the employment relationship at any time and for any reason.


11.    Choice of Law. This agreement shall be governed and interpreted according
to the laws of the State of Georgia.


Employee has carefully read and understands the provisions of this Agreement,
and understands that he has the right to seek independent advice or to propose
modifications prior to signing the Agreement.


Executed on this 2nd of August , 2012, at
(day) (month) (year)


Atlanta ,     GA
(city)      (state)    




/s/ W. Bruce Swain, Jr.              W. Bruce Swain, Jr.
(Employee's Signature)     (Employee's printed name)







3